     Case 2:14-cv-01319-VBF-JPR Document 91 Filed 09/30/20 Page 1 of 4 Page ID #:1688



 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
        JAIME B. GARCIA,                )   Case No. CV 14-1319-VBF (JPR)
11                                      )
                          Petitioner,   )
12                                      )   ORDER ACCEPTING FINDINGS AND
                     v.                 )   RECOMMENDATIONS OF U.S.
13                                      )   MAGISTRATE JUDGE
        CHRISTIAN PFEIFFER,             )
14      Warden,                         )
                                        )
15                        Respondent.   )
16          The Court has reviewed the First Amended Petition, records
17 on file, and Report and Recommendation of U.S. Magistrate Judge,
18 which recommends that judgment be entered denying the FAP and
19 dismissing this action with prejudice. See 28 U.S.C.
20 § 636(b)(1). Petitioner filed objections to the R. & R. on
21 August 6, 2020; Respondent did not reply. Having reviewed de
22 novo those portions of the R. & R. to which Petitioner objects,
23 see 28 U.S.C. § 636(b)(1)(C), the Court accepts the findings and
24 recommendations of the Magistrate Judge.
25      Petitioner argues that the Magistrate Judge incorrectly
26 concluded that the state courts were not objectively unreasonable
27 in finding that any error in instructing the jury on an invalid
28 natural-and-probable-consequences theory of aider-and-abettor
     Case 2:14-cv-01319-VBF-JPR Document 91 Filed 09/30/20 Page 2 of 4 Page ID #:1689



 1 guilt for first-degree murder was harmless beyond a reasonable
 2 doubt because the prosecutor “conceded” at sentencing that it was
 3 impossible to determine under which theory the jury found
 4 Petitioner and his codefendants guilty of first-degree murder.
 5 (Objs. at 3-4.)
 6          During sentencing, the prosecutor recognized that if
 7 Petitioner and his codefendants received separate sentences for
 8 first-degree murder and kidnapping, that might run afoul of
 9 California Penal Code section 654, which prohibits imposition of
10 multiple punishments for the same act or omission.              Specifically,
11 she explained that because the jury was not asked to make any
12 special findings in reaching its verdict on first-degree murder,
13 the parties didn’t “know which of the theories or if more than
14 one theory was used as a basis for [its] verdict.”              (Suppl.
15 Lodged Doc. 2, 14 Rep.’s Tr. at 3920.)            Thus, the jury might have
16 convicted Petitioner and the others solely on a felony-murder
17 theory, and imposing a separate sentence for the underlying
18 kidnapping conviction would violate section 654.              (See id. at
19 3920-21 (citing People v. Mulqueen, 9 Cal. App. 3d 532 (1970)
20 (holding that when defendant was convicted of first-degree murder
21 under felony-murder theory with robbery as underlying felony, he
22 was improperly sentenced for both first-degree murder and
23 robbery)).)        To avoid “difficulties later on,” she asked the
24 court to stay execution of the sentence for kidnapping, which the
25 court agreed to do.         (See Suppl. Lodged Doc. 2, 14 Rep.’s Tr. at
26 3921-22.)
27
28

                                            2
     Case 2:14-cv-01319-VBF-JPR Document 91 Filed 09/30/20 Page 3 of 4 Page ID #:1690



 1          Initially, this Court is not bound by the prosecutor’s
 2 purported “concession.”          Beyond that, her acknowledgment that it
 3 was not absolutely certain on which of several first-degree-
 4 murder theories the jury convicted was not an admission that it
 5 was unclear whether Petitioner in particular was convicted under
 6 a natural-and-probable-consequences theory of aiding-and-abetting
 7 guilt.       For all of the reasons discussed in the R. & R. —
 8 including several statements made by the prosecutor during trial
 9 — the record makes plain that Petitioner was not convicted under
10 that theory.        (See R. & R. at 42-47.)        Further, the prosecutor’s
11 section 654 argument was based on the likelihood that Petitioner
12 and the others were sentenced under a felony-murder theory with
13 kidnapping as the underlying felony, which the Magistrate Judge
14 correctly concluded was one of the two theories, both valid, most
15 likely credited by the jury.           (See id. at 42-43.)     Indeed,
16 Petitioner’s own attorney acknowledged that the natural-and-
17 probable-consequences theory likely did not apply to Petitioner.
18 (See id. at 44-45.)         Finally, as the Magistrate Judge rightly
19 recognized, the prosecutor never “conceded she did not know who
20 the shooter was.”         (Objs. at 4.)       Rather, she expressly argued in
21 closing that it was Petitioner who fired the gun, and the
22 evidence supported that contention.             (See R. & R. at 26-27, 45-
23 46.)       Thus, no “grave doubt” exists that Petitioner was convicted
24 under a valid theory of first-degree murder.             Davis v. Ayala, 576
25 U.S. 257, 268 (2015).
26          Having reviewed de novo those portions of the R. & R. to
27 which Petitioner objects, the Court agrees with and accepts the
28 findings and recommendations of the Magistrate Judge.               IT


                                             3
     Case 2:14-cv-01319-VBF-JPR Document 91 Filed 09/30/20 Page 4 of 4 Page ID #:1691



 1 THEREFORE IS ORDERED that judgment be entered denying the FAP and
 2 dismissing this action with prejudice.
 3
 4
                September 30, 2020
 5 DATED:
                                          VALERIE BAKER FAIRBANK
 6                                        U.S. DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            4
